NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENZO SANTOS-RAMIREZ, AKA                     No.    16-71059
Lorenzo Rojaz Santos-Ramirez,
                                                Agency No. A088-659-565
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Lorenzo Santos-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      In his opening brief, Santos-Ramirez does not challenge the agency’s

dispositive determination that his asylum application is time-barred. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus,

Santos-Ramirez’s asylum claim fails.

      Santos-Ramirez also does not raise any argument challenging, and therefore

waives, the agency’s determinations that his proposed social group of returnees

with perceived wealth is not cognizable and that his fear of general crime and

violence bears no nexus to a protected ground. See id.

      Substantial evidence supports the agency’s determination that Santos-

Ramirez failed to establish he suffered harm that rises to the level of persecution.

See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (past persecution

based on harm to others requires showing that the persecution was part of “a

pattern of persecution closely tied to” petitioner (citation and internal quotation

marks omitted)). Substantial evidence also supports the agency’s determination

that Santos-Ramirez did not establish a clear probability of future persecution on

account of his family membership. See Tamang v. Holder, 598 F.3d 1083, 1094


                                           2                                    16-71059
(9th Cir. 2010) (“[F]ear of future persecution is weakened, even undercut, when

similar-situated family members living in the petitioner’s home country are not

harmed.” (citation and internal quotation marks omitted)). Thus, Santos-Ramirez’s

withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Santos-Ramirez failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Santos-Ramirez’s contentions that

the agency violated his right to due process or otherwise erred in its analysis of his

claims.

      As stated in the court’s July 6, 2016 order, the temporary stay of removal

remains in place until the issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    16-71059